WHEELER, District Judge.
This suit is brought upon patents Nos. 217, 909, granted July 20, 1879, to Frederick Smith and James S. Shannon, for a paper holder; 312, 086, granted to W. H. H. Cleague, February 10, 1886, for a compressor for paper files; and 331,259, granted to James S. Shannon, November 24, 1885, for an index for paper files. The first has been thrice adjudged valid. Shannon v. Jones, 9 Fed. 205; Schlicht & Field Co. v. Chicago Sewing-Mach. Co., 36 Fed. 585; Office Specialty Manufg Co. v. Winternight & Cornyn Manuf'g Co., 67 Fed. 928. Nothing new that appears sufficient to have changed those results has been brought in here, and those decisions are followed.
The invention of Oleague appears to have been made while he was in the employ of Schlieht & Field, and to have belonged to them, and to have been patented in Germany, not in his or their name, but in connection with their interests, by a patent which had expired before this bill was brought. This was not done adversely, nor by a stranger, and nothing surreptitious about it appears; and by force of the statute, which is not confined to the inventor, this patent would expire with the foreign patent. Rev. St. U. S. § 4887.
The third patent is for extending every other letter of an alphabetical index outward from, instead of in front of, the one above, making two rows down instead of one, whereby, as the patent states, “(he index-characters upon each two adjacent sheets appear side by side, so that the total length of the exposed parts of the sheets bearing the index-characters is twice as wide, but only half as long, as in similar indexes as heretofore usually constructed.” This bringing of the letters into two rows to shorten the length of a single row seems to be too common and mechanical to be patentable.
Decree for plaintiff as to first patent only.